       Case 4:20-cv-04094 Document 1 Filed on 12/02/20 in TXSD Page 1 of 5



CVC.25582
                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 ALEYAMMA JOHN KALATHOOR,                             §
         Plaintiff,                                   §
                                                      §
 VS.                                                  §       CIVIL ACTION NO.
                                                      §       4:20-cv-40904
 FITNESS INTERNATIONAL, LLC                           §
 d/b/a LA FITNESS,                                    §
             Defendant.                               §

       DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL

        Defendant FITNESS INTERNATIONAL, LLC d/b/a LA Fitness (“Defendant”),

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, files this Notice of Removal.

                                            I. INTRODUCTION

        1.         This removal is based on diversity jurisdiction. Plaintiff Aleyamma John Kalathoor

(“Plaintiff”) seeks redress from Defendant for injuries allegedly suffered while at Defendant’s

facility located at 9025 Highway 6 South, Houston, Texas 77083. Specifically, Plaintiff alleges

she sustained bodily injuries when a handlebar of an elliptical machine broke at Defendant’s

facility.

        2.         Plaintiff is now, and was at the time of removal, and at the time of the filing of the

instant lawsuit, a citizen of Texas.

        3.         In contrast, Defendant is now, and was at the time of removal, and at the time of

the filing of the instant lawsuit, a California limited liability company with its principal place of

business in California. The citizenship of a limited liability company such as Fitness International,

LLC is determined by the citizenship of its members, not by the state where the entity was

organized. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, LLC, 757 F.3d 481, 483

(5th Cir. 2014).


DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                          PAGE 1
      Case 4:20-cv-04094 Document 1 Filed on 12/02/20 in TXSD Page 2 of 5




       4.      Defendant has three members: (1) LAF, Inc.; (2) The Seidler Company, LLC; and

(3) Seidler Fitness Holdings II, LP:

               a.     LAF, Inc. is incorporated in the State of California with its principal place

               of business in Irvin, California. LAF, Inc. is a citizen of California.

               b.     The Seidler Company, LLC is a Delaware limited liability company with

               its principal place of business in Marina del Rey, California. The Seidler Company,

               LLC has three members, all of whom are individuals who are domiciled in the State

               of California. The Seidler Company, LLC is a citizen of California.

               c.     Seidler Fitness Holdings II, LP is a Delaware limited partnership with a

               principal place of business in Marina del Rey, California. Seidler Fitness Holdings

               II, LP has one (1) general partner, and one hundred (100) limited partners. The

               general partner of Seidler Fitness Holdings II, LP is The Seidler Company LLC, a

               citizen of California. The one hundred (100) limited partners of Seidler Fitness

               Holdings II, LP consist of ninety-seven (97) individuals and three (3) entities: (i)

               Cressey Family Partnership; (ii) Seidler North, LP; and (iii) Pain in the Donkey,

               LLC.

                      i.      The ninety-seven (97) individuals who are limited partners of

                      Seidler Fitness Holdings II, LP are domiciled in, and citizens of, the States

                      of California, Idaho, Massachusetts, New Jersey, and Virginia.

                      ii.     Cressey Family Partnership consists of individuals who are

                      domiciled in, and citizens of, the State of Illinois.

                      iii.    Seidler North, LP is a Delaware limited partnership. The general

                      partner of Seidler North, LP is The Seidler Company, LLC, whose principal




DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                    PAGE 2
      Case 4:20-cv-04094 Document 1 Filed on 12/02/20 in TXSD Page 3 of 5




                       place of business is Marina del Rey, California. The limited partners of

                       Seidler North LP are domiciled in, and citizens of, the State of California.

                       iv.     Pain in the Donkey LLC is a California limited liability company

                       whose members consist of (i) six (6) individuals who are domiciled in, and

                       citizens of, the State of California, and (ii) The Pain in the Donkey 2018

                       Irrevocable Trust, which is domiciled in South Dakota

       4.      In addition, the amount in controversy exceeds $75,000.00, exclusive of interest

and costs. Plaintiff’s Original Petition pleads, “Plaintiff seeks monetary relief over $200,000.00

but not more than $1,000,000.00.”

       5.      Defendant filed its Notice of Removal within thirty days of service of Plaintiff’s

Original Petition (November 18, 2020). This action has been on file for less than one year.

                       II. BASIS FOR REMOVAL: DIVERSITY JURISDICTION

A.     Diversity Jurisdiction Exists

       6.      Removal is proper because this lawsuit involves a controversy between citizens of

different states. 28 U.S.C. 1332(a)(1). Specifically, Plaintiff is now, and was at the time of

removal, and at the time of the filing of the instant lawsuit, a citizen of Texas. In contrast,

Defendant is now, and was at the time of removal, and at the time of the filing of the instant lawsuit,

a California limited liability company. No member of Fitness International, LLC is a citizen of

Texas as discussed in more detail above. The citizenship of a limited liability company such as

Fitness International, LLC is determined by the citizenship of its members, not by the state where

the entity was organized. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, LLC, 757

F.3d 481, 483 (5th Cir. 2014). Thus, complete diversity of citizenship between the parties exists.




DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                        PAGE 3
      Case 4:20-cv-04094 Document 1 Filed on 12/02/20 in TXSD Page 4 of 5




       7.      In addition, the amount in controversy exceeds $75,000.00, exclusive of interest

and costs. 28 U.S.C. §§ 1332, 1441. Specifically, Plaintiff’s Original Petition seeks monetary

relief of “over $200,000.00 but not more than $1,000,000.00.”

B.     Removal Is Timely

       8.      Defendant’s counsel accepted service of Plaintiff’s Original Petition on November

18, 2020. Defendant filed its Notice of Removal on December 2, 2020, within thirty days after

service. 28 U.S.C. § 1446(b)(1) (See Doc. 1). Thus, removal of this action is timely.

                        III. COMPLIANCE WITH REMOVAL PROCEDURES

       9.      Attached to or filed with Defendant’s Notice of Removal (Doc. 1) were the

following documents required by 28 U.S.C. § 1446(a) and S.D. TEX. LOCAL RULE 81 (these

documents are hereby incorporated by reference in all respects):

               A.      Civil Cover Sheet;

               B.      Defendant’s List of Attorneys Involved in the Case;

               C.      Defendant’s Index of Documents;

                       1.      State Court Docket Sheet;

                       2.      Plaintiff’s Original Petition, filed November 11, 2020; and

                       3.      Defendant’s Original Answer, filed November 30, 2020.

       10.     Venue is proper in this district pursuant to 28 U.S.C. §§ 124(b)(2) and 1441(a)

because the United States District Court for the Southern District of Texas, Houston Division,

embraces Harris County, Texas, where the state court action was filed and is currently pending.

Specifically, Plaintiff filed suit in the 295th Judicial District Court of Harris County, Texas, Cause

No. 2020-72764.

       11.     Defendant filed a copy of its Notice of Removal with the clerk of the state court in

which the state court action was pending.


DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                       PAGE 4
      Case 4:20-cv-04094 Document 1 Filed on 12/02/20 in TXSD Page 5 of 5




       WHEREFORE, PREMISES CONSIDERED, Defendant Fitness International, LLC d/b/a

LA Fitness requests this action be immediately and entirely removed upon filing of this Notice of

Removal to the United States Court for the Southern District of Texas, Houston Division, and for

such other and further relief to which Defendant may be justly entitled.

                                               Respectfully submitted,

                                               FLETCHER, FARLEY, SHIPMAN
                                               & SALINAS, L.L.P.


                                               /s/ Jeffrey D. Smith
                                               DOUGLAS D. FLETCHER
                                               State Bar No. 07139500
                                               Southern District Bar No. 56262
                                               Email: doug.fletcher@fletcherfarley.com
                                               JEFFREY D. SMITH
                                               State Bar No. 24063008
                                               Southern District Bar No. 1515479
                                               Email: jeffrey.smith@fletcherfarley.com
                                               9201 N. Central Expressway, Suite 600
                                               Dallas, Texas 75231
                                               (214) 987-9600 (office)
                                               (214) 987-9866 (telecopier)

                                               ATTORNEYS FOR DEFENDANT
                                               FITNESS INTERNATIONAL, LLC
                                               d/b/a LA FITNESS

                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 2nd day of December, 2020.

        Ms. Leena Joseph
        Law Office of Domingo Garcia, L.L.P.
        6200 Gulf Freeway, Suite 410
        Houston, Texas 77023
        713/349-1500
        713/432-7795 FAX


                                               /s/ Jeffrey D. Smith
                                               JEFFREY D. SMITH

DEFENDANT FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                  PAGE 5
